Emission Reduction Purchase
Agreement                                                                                                                         
Page 1 of 11

Exhibit 10.4

EMISSION REDUCTION PURCHASE AGREEMENT

between

(the "Purchaser")

UNITED BEST TECHNOLOGY LIMITED COMPANY

Address: Sui 1001 – 4 A. Champion Building
287 – 291 Des Voeux Road, Central Hong Kong
Tel : 852 – 2405 6999
Fax: 852 – 2492 3777
Email: trivutruong2004@yahoo.ca

President - General Director: Dr. Truong Tri Vu

and

(the " Khanh Khe Hydro Power-CDM Project Proponent")., henceforth “Vietnam
Project Proponent”

Sponsor: HOP XUAN Investment Joint Stock Company, Viet nam

Address: Hamlet5, Zone 2, Vinh Hung Ward, Hoang Mai District, Ha Noi.,
Vietnam Telephone/ Fax: +84 4 643 0116

Director: Mr. Tran Hai Ha

 

Initial VN Hydro Power CDM Project Proponent:_____Initial United Best Technology
Limited-1:

 

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                   Page
2 of 11      Interpretation and Definitions  In this Agreement, unless otherwise
required by the context, all capitalized terms shall have the  meaning set forth
in the definitions below.    Additional  means any Certified Emission Reduction
(CER) generated by the Project  Emission  that is in excess of [50,000]
Certified Emission Reductions (CERs) per  Reduction:  annum.    Agreement: 
means this Emission Reduction Purchase Agreement.    Annex B Countries:  means
the countries listed in Annex B to the Kyoto Protocol having    committed
themselves to reduce or limit their GHG emissions.    Annex I Countries:  means
the parties to the UNFCCC listed in Annex I thereto (Annex I    consists of
industrial countries and countries in transition).    Anticipated  means up to
[50,000] Certified Emission Reductions (CERs) per annum  Emission  during the
Crediting Period, anticipated to be generated by the Project  Reduction:  and
calculated in accordance with the Kyoto Rules.    Baseline:  means the scenario
that reasonably represents the anthropogenic    emissions of GHG that would
occur in the Host Country in the absence of    the Project, determined in
accordance with the Kyoto Rules.    Business Day:  means a day on which banks
are open for general business in Vietnam.    Carbon Dioxide  means a metric
measure used to compare the emissions of various GHG  Equivalent:  based upon
their global warming potential.    Certification:  means the written
confirmation by an Operational Entity of an Emission    Reduction resulting from
a CDM project and having passed the  Verification procedure according to the
Kyoto Rules.     Certified Emission  means a unit of Emission Reduction issued
pursuant to Article 12 of the  Reduction (CER):  Kyoto Protocol and the
requirements of the Kyoto Rules (including    Certification), equal to one
metric ton of Carbon Dioxide Equivalent    resulting from a CDM project.   
Clean Development  Means the flexible mechanism established by Article 12 of the
Kyoto  Mechanism (CDM) :  Protocol providing for Annex I Countries to implement
projects that reduce    emissions in non-Annex I Countries in return for CERs
and assist the non-    Annex I Countries in achieving sustainable development
and contributing    to the ultimate objective of the UNFCCC.    Crediting
Period:  means, until December 31, 2026.    Emission  means reduction in
emission of GHG achieved, calculated in accordance  Reduction:  with the Kyoto
Rules.    Executive Board:  means the international authority elected by the
representatives of the    parties to the Kyoto Protocol responsible for
monitoring the CDM process.    First Commitment  means January 1, 2007 until
December 31, 2026.  Period:      Force Majeure:  means any circumstance or
condition beyond the control of either party to    this Agreement affecting the
performance of its obligations under this    Agreement including in particular
wars, insurrection, natural disaster or    equivalent circumstances. 


 

Initial VN Hydro Power CDM Project Proponent:_____Initial United Best Technology
Limited-1:

 

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                     
Page 3 of 11     Greenhouse Gases  means the six gases listed in Annex A to the
Kyoto Protocol.  (GHG):      Host Country:  Vietnam    Kyoto Protocol:  means
the protocol to the UNFCCC adopted at the third conference of the    parties to
the UNFCCC in Kyoto, Japan, on December 11, 1997.    Kyoto Rules:  means the
UNFCCC, Kyoto Protocol, the Bonn agreement, the    Marrakesh Accords, any
relevant decisions, guidelines, modalities and    procedures made pursuant to
them and/or any succeeding international    agreements as amended and/or
supplemented from time to time and    which include those rules specifically
required to be met for the issuing    and transfer of CERs.    Letter of
Approval  means a binding approval of the Project by the Host Country together
with  (LOA):  an approval of the transfer of CERs.    Monitoring Report:  means
an annual report to be provided by Owner setting out the total    number of
Emission Reductions generated by the Project during the    previous year
according to the Kyoto Rules, international Monitoring rules    and the PDD.   
Monitoring:  means the collection and record of data allowing the assessment of 
  reductions in GHG emissions resulting from the Project conducted in   
accordance with the Kyoto Rules.    Operational Entity:  means an independent
entity accredited by the Executive Board being the    executive body for CDM and
inter alias responsible for determining    whether a project and the resulting
Emission Reductions meet the    requirements of Article 12 of the Kyoto
Protocol.    Project Design  means a detailed description of the Project to be
submitted for Validation  Document (PDD):  prepared in accordance with the Kyoto
Rules, the UFG and the Directive    and attached as Annex III. The Purchaser
will be responsible for providing  PDD development for Registration of the
Project.   Project:  means the proposed CDM project described in the PDD and
other    documents describing the implementation and economics of the Project   
attached in Annex IV.    Registration:  means the official registration of a CDM
project by the Executive Board    according to the Kyoto Rules.    UNFCCC: 
means the United Nations Framework Convention on Climate Change    adopted in
New York on May 9, 1992.    Unit Price:  means the price payable by Purchaser to
Project Proponent per Certified    Emission Reduction (CER) which is equal to: 
    The United Best Technology Limited Company will purchase certified    CER
generated by this project for the year 2007 to 2012 with options of    extension
for another 7 years plus 7 years under same terms and    conditions. The Project
Proponent will be paid (85)% of net revenue from    sale of certified CER
generated as received by Viet nam Project    Proponent from this project after
initial one time $(75,000) USD of first    revenue payment to The United Best
Technology Limited Company for    the funding the CDM process. The purchase
price by The United Best    Technology Limited Company is fixed as (10)$US/CER
minus tax and    sale commission. 


 

Initial VN Hydro Power CDM Project Proponent:_____Initial United Best Technology
Limited-1:

 

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                      
Page 4 of 11     Validation:  Means the assessment of the PDD, including the
Baseline, by an        Operational Entity, determining its compliance with the
Kyoto Rules.    Verification:  means the periodic independent review and ex post
determination of the        monitored reductions in GHG emissions that the
Project has achieved        during a specified period of time by an Operational
Entity in accordance        with the Kyoto Rules. The project's owner will be
Responsible for        providing periodical monitoring.     Unless otherwise
specified, references to clauses are to clauses of this Agreement, references
to  legal provisions are references to such provisions as in effect from time to
time, use of a gender  includes any gender and use of the plural includes the
singular and vice versa where the context  requires.   All headings and titles
are inserted for convenience only and shall not be deemed part of this 
Agreement or taken into consideration in its interpretation.     1. Preamble   
  The Project is located on the territory of the Host Country.        2.  
Contractual Obligations    2.1.   Anticipated Emission Reductions    2.1.1.  
Upon Registration of the Project, Purchaser shall endeavor to implement the
Project in      accordance with the PDD and other documents describing the
implementation and      economics of the project attached in Annex IV at its own
risk and expense. It is hereby      acknowledged and agreed between the parties
hereto that Purchaser does not warrant      the generation of, and is not
obliged to generate, any CERs, whether by the Project or      otherwise.     
2.1.2.   If the Project generates CERs, Project Proponent shall, to the extent
it is legally possible      and permissible, transfer or cause to be transferred
to Purchaser all rights (and, to the      extent legally possible and
permissible, legal title) which Project Proponent may have in      the
Anticipated Emission Reductions generated during the Crediting Period to
Purchaser.    2.1.3.   Purchaser shall pay to Project Proponent the Unit Price
for each Anticipated Emission      Reduction generated by the Project and in
which the Project Proponent's rights are      transferred to Purchaser in
accordance with clause 3 below.    2.2.   Additional Emission Reductions   
2.2.1.   If Additional Emission Reductions are generated by the Project during
the Crediting      Period, Project Proponent shall offer any Additional Emission
Reductions to Purchaser      subject to the terms and conditions of this
Agreement and at a price per Additional      Emission Reduction equal to the
Unit Price. If Purchaser does not wishes to exercise the      purchase option
then Project Proponent may deal with the Additional Emission      Reductions as
it wishes.    2.2.2.   Additional Emission Reductions offer by the Purchaser
shall be made as soon as possible 


 

Initial VN Hydro Power CDM Project Proponent:_____Initial United Best Technology
Limited-1:

 

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                 Page 5
of 11          after such Additional Emission Reductions have been generated,
but no later than      December 31 of the year subsequent to the calendar year
in which such Additional      Emission Reductions have been generated.    2.2.3.
Purchaser shall be entitled to accept such offer as a whole or in part and shall
notify to      Project Proponent within one month after receipt of such offer,
whether and to what      extent it accepts the offer. If Purchaser does not
respond within this deadline the offer      shall be deemed to be rejected by
Purchaser.    2.2.4.   To the extent Purchaser accepts the offer, Project
Proponent shall, to the extent it is      legally possible and permissible,
transfer or cause to be transferred to Purchaser all      rights (and, to the
extent legally possible and permissible, legal title) which Project     
Proponent may have in those Additional Emission Reductions in respect of which 
    Purchaser has accepted such offer, within two months after acceptance of
such offer by      Purchaser.    2.2.5. To the extent Purchaser rejects such
offer of Additional Emission Reductions or such offer      is deemed rejected by
Purchaser, Project Proponent shall be free to enter into contracts      with
other parties for the sale of such Additional Emission Reductions or to
otherwise      deal with such Additional Emission Reductions as Project
Proponent wishes.    2.2.6. Purchaser shall pay to Project Proponent a price
equal to the Unit Price for each      Additional Emission Reduction in respect
of which Purchaser has accepted such offer.    2.3. Emission Reductions
generated after the Crediting Period        If the Project generates any
Certified Emission Reductions after the Crediting Period,      Purchaser shall
enter into negotiations with Project Proponent with a view to concluding      an
agreement on the purchase of such Certified Emission Reductions based on the   
  principles of this Agreement but amended in order to reflect the international
and/or      national rules then applicable.        3. Transfer        Transfer
to Purchaser of all the rights (and, to the extent legally possible and
permissible,      legal title) which Project Proponent may have in a Certified
Emission Reduction shall      have occurred upon the transfer of a CER from the
register of the Executive Board to a      register in favor of Purchaser or such
other account or register Purchaser has notified to      Project Proponent in
writing.        4. Payment    4.1. Payment for Certified Emission Reductions   
4.1.1. Payment by Purchaser to Project Proponent for the Certified Emission
Reductions (the      rights in which are transferred pursuant to clause 3) shall
be made on the last Business      Day of the month in which a 40 Business Day
period, starting at the day on which      Purchaser has received satisfactory
evidence of the transfer as provided for in Clause 3,      has elapsed.   
4.1.2. All payments shall be made to the accounts specified in Annex [I] hereto
or such other 

 


Initial VN Hydro Power CDM Project Proponent:_____Initial United Best Technology
Limited-1:

 

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                   
Page 6 of 11          account as may from time to time be notified to the other
party in writing.    4.1.3.   All payments shall be made in US Dollars.   4.1.4.
  Subject to clause 4.1.5 below, all taxes, fees, costs or other expenses in
connection with      the generation of CERs by the Project and their
Registration and transfer (including VAT      in any jurisdiction Purchaser duly
notifies Project Proponent to transfer CERs as in      Clause 3, if applicable)
shall be borne by Project Proponent and purchaser.    4.1.5.   The share of the
proceeds from CERs generated by the Project to be used to cover     
administrative expenses according to the Kyoto Rules shall be borne by Project 
    Proponent and Purchaser in equal shares.       The share of the proceeds
from CERs generated by the Project to be used to assist      developing
countries that are particularly vulnerable to the adverse effects of climate   
  change to meet the costs of adaptation according to the Kyoto Rules shall be
borne by      Project Proponent and Purchaser in equal shares.     5.  
Termination and Remedies   5.1.   Either party (the "Non-defaulting Party")
shall be entitled to terminate this Agreement by      written notice to the
other party with immediate effect if any of the following events      occurs:  
5.1.1.   the other party commits a breach of any of its obligations under this
Agreement and, in      the case of a breach capable of being remedied, such
breach remains unremedied for      more than 30 Business Days after it has been
requested in writing by the Non-defaulting      Party to remedy the breach; or  
5.1.2.   the other party goes into liquidation (whether voluntary or otherwise),
is unable to pay its      debts as they fall due, is wound up, makes any
compromise, composition or other      arrangement with its creditors generally,
or becomes subject to any administration order.    5.2.   Force Majeure      
Should either party be impeded wholly or in part from fulfilling any of its
obligations under      the Agreement for reasons of Force Majeure, such
obligation shall be suspended to the      extent and for as long as such
obligation is affected by Force Majeure and the impeded      party shall be
entitled to such extension of time as may be reasonably necessary.        Either
party shall notify the other party of the existence and date of beginning of an
event      of Force Majeure that is likely to impede its performance under the
Agreement within 5      Business Days after having obtained knowledge of any
such event. Either party shall      likewise advise the other of the date when
such event ended and shall also specify the      re-determined time by which the
performance of its obligations hereunder is to be      completed.       Project
Proponent and Purchaser shall consult with each other with a view of
determining      any further appropriate action if a condition of Force Majeure
is to continue after 20      Business Days from the date of giving notice
thereof.       Neither party shall be liable for damages or have the right to
terminate this Agreement for      any delay in performing hereunder if such
delay is caused by Force Majeure; provided,      however, that the non-impeded
party shall be entitled to terminate such part of the 


 

Initial VN Hydro Power CDM Project Proponent:_____Initial United Best Technology
Limited-1:

 

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                              Page 7 of
11          Agreement that remains unfulfilled, if the condition of Force
Majeure is to continue after 6      months from the date of giving notice
thereof.     6. Change in Circumstances       If any change in circumstances
(i.e. a change of scientific basics or applicable standards      relating to the
Baseline methodology and/or the applicable criteria for Verification and     
Certification of the resulting Emission Reductions) occurs which substantially
affects the      Project, the parties to this Agreement shall enter into
negotiations with a view to adapt      the Project and its implementation or any
relevant provision of this Agreement, as may      be necessary or useful. A
change in circumstances shall in no event be considered      substantially
affecting the Project if at least 50% of the Anticipated Emission Reductions   
  can be generated.       The parties to this Agreement shall cooperate and make
their best efforts to enable the      continuation of the Project in accordance
with the new circumstances and to achieve the      generation and transfer of
the Anticipated Emission Reductions.          If any of the documents related to
the Project and submitted at any time during the term      of this Agreement
fails to be approved by such authority whose approval is required      under the
Kyoto Rules or otherwise appears to be non-compliant with any relevant     
standards or conditions of the Kyoto Rules, Project Proponent and Purchaser
shall      discuss whether or not the relevant documents are to be revised and
resubmitted.     7.   Conditions Precedent   This Agreement shall enter into
force upon satisfaction of the following conditions precedent:   1. Conclusion
of a binding agreement with the Host Country.     8.   Miscellaneous   8.1.  
Assignment and subcontracting     Neither party shall, without the written
consent of the other party, assign or transfer the      Agreement or the
benefits or obligations thereof or any part thereof to any other person.    8.2.
Confidentiality and Disclosure     The parties shall treat as confidential all
information obtained as a result of entering into      or performing this
Agreement which relates to the provisions of this Agreement, the     
negotiations relating to this Agreement and the subject matter of this
Agreement.        No party shall disclose any such confidential information to
any third party, except in      those circumstances where disclosure is required
in order to comply with any laws or      regulations, including without
limitations the Kyoto Rules.   8.3. Notices       Any communications to be made
under or in connection with this Agreement shall be      made in writing
(including by facsimile) to the address or facsimile number, from time to     
time designated by the party to whom the communication is to be made to the
other party 

 

Initial VN Hydro Power CDM Project Proponent:_____Initial United Best Technology
Limited-1:

 

--------------------------------------------------------------------------------

Emission Reduction Purchase Agreement                        Page 8 of 11       
  for that purpose. The address and facsimile number so designated are set out
in Annex      [I] hereto. A        Communication will only be effected, if sent
by mail, when delivered to or rejected by the      recipient, if sent by
facsimile, when a transmission report shows that the facsimile has      been
sent.   8.4.   Entire Agreement       This Agreement embodies the whole and only
agreement of the parties with respect to      the subject matter hereof, and no
prior or contemporaneous oral or written agreement or      understanding shall
be deemed to constitute a part of this Agreement, unless expressly      referred
to herein, or attached hereto, or specifically incorporated by reference
herein.      The Annexes and schedules to this Agreement constitute integral
parts of this Agreement      and shall therefore be deemed part of this
Agreement.   8.5.   Amendments       This Agreement may only be amended with the
written consent of the parties hereto.    8.6.   Costs and Expenses       Each
party shall bear its own costs and expenses in relation to the negotiation,     
preparation, execution and carrying into effect of this Agreement.   8.7.  
Severability       If any part or provision of the Agreement is or becomes
illegal, void or unenforceable in      any respect, the remaining parts or
provisions shall not be affected or impaired. Any      deficiency in the
Agreement resulting there from shall be amended by way of      interpretation of
the Agreement having due regard to the parties intent.    8.8.   Governing law  
    This Agreement shall be governed and construed in accordance with English
law      excluding its rules on conflicts of laws.   8.9.   Jurisdiction      
The parties irrevocably submit to the exclusive jurisdiction of the courts
having jurisdiction      in commercial matters for England with regard to all
disputes arising out of or in      connection with this Agreement, its
violation, termination or nullity.   8.10.   Counterparts       This Agreement
shall be executed in two counterparts with one copy for Project      Proponent
and one for Purchaser. If there are any dicrepencies between the English anh   
  the Vietnamese version, the Vietnamese version will prevail .


 

Initial VN Hydro Power CDM Project Proponent:_____Initial United Best Technology
Limited-1:

 

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                            
Page 9 of 11

PARTIES TO THE AGREEMENT WHEREOF the parties have agreed to the terms and
conditions of this agreement as outlined  above, this 18 day of 12, 2007, in the
presence of:      Purchaser:        
                                                         DR. TRUONG TRI VU 
President-General Director: Dr. Truong Tri Vu
                                                          Project Proponent:    
                                                         TRAN HAI HA 
                                                         Director: Mr. Tran Hai
Ha    Witness No 1  Witness No 2        BUI THI LAN HUONG  LE QUOC HUNG  Ms. Bui
Thi Lan Huong  Le Quoc Hung, ME  CERtech Inc Canada  Viet nam 

 

Initial VN Hydro Power CDM Project Proponent:_____Initial United Best Technology
Limited-1:

 

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                        
Page 10 of 11

ANNEX I:

1. The salient features of Khanh Khe Hydro Power Project at Khanh Khe District
in Lang Son Province, Vietnam

No  Parameters  Symbols  Units Value  1  Catchment area  F  km2 1,708  2 
Long-term average annual rainfall  Xo  mm 1313.8  3  Average flow  Qo  m3 /s 
33.22  4  Total amount of average annual flow  W0  106m3   5  Specific runoff 
M  l/s.km2   6  Normal water level  MNDBT  m 246.00  7  Dead water level  MNC  m
245.80  8  Surface area with normal water level  F  Km2 2.9  9  Designed head 
Htt  m 32.75  10  Designed discharge  QTK  m3 45  11  Installation capacity 
Nlm  MW 12  12  Firm capacity P=85%  Ndb  MW 1.06  13  Number of unit  z     03 
14  Estimated Annual Electricity Generation  Eo  106 kWh 37.94 15  Estimated
Annual Operation Hours  hsd  h 3.162  16 Annual estimation of the emission
reduction, tCO2 eq  CERs tCO2 eq 22.000 17  Resettlement     person 140  18
Compensation (land, tree, farm, property,  etc...)     10 USD 4.23 19  It is run
off river hydropower plant       No    20 New hydropower project with reservoirs
having power densities (installed capacity
devided by the surface area at full reservoir
level) greater than 4 W/m2 .      4.14


 

Initial VN Hydro Power CDM Project Proponent:_____Initial United Best Technology
Limited-1:

 

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                        
Page 11 of 11

 

2. Project time schedule.

- Year of 2007: FS and technical design is planned to be completed by the 4th
quarter of 2007. -
-Preparing work and opening ceremony of project is planned by the 1st quarter of
2008
-Year of 2008 - 2009: Buying the equipments and construct some main items.
-Year of 2010: Operation of unit 1 by the 1st quarter of 2010, completing of
project by the 3rd quarter of 2010.

 

Initial VN Hydro Power CDM Project Proponent:_____Initial United Best Technology
Limited-1:

 

--------------------------------------------------------------------------------